Citation Nr: 1519410	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-42 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to non-service connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984.  He died in December 2009.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1. The Veteran died in December 2009 from disseminated intravascular coagulopathy due to septicemia and febrile neutropenia resulting from acute myeloid leukemia (AML).

2. At the time of his death, the Veteran was service connected for gastritis and enterocolitis with diarrhea and bloody stools and irritable bowel syndrome, acne, and anemia as a result of the gastritis and enterocolitis; his combined rating was 40 percent.

3. The Veteran's service-connected disabilities are not shown to have caused or materially contributed to the cause of his death.

4. The Veteran did not serve during a period of war nor was he service-connected for any disability resulting from combat.





CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2014).

2. The criteria for entitlement to non-service connected death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.3(b), 3.21, 3.23, 3.271-3.275 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2010, the RO sent the Appellant a letter, prior to adjudication of her claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  In November 2010 VA obtained an expert medical opinion with respect to the question of the cause of the Veteran's death.  There is no argument or indication that the opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Criteria for Service Connection for Cause of Death

A surviving spouse of a qualifying Veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including leukemia, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Facts and Analysis

In this case, the certificate of death reflects that the Veteran died in December 2009 with an immediate cause of disseminated intravascular coagulopathy due to septicemia and febrile neutropenia resulting from AML.  There was an approximate interval of 6 to 8 months between the diagnosis of leukemia and the Veteran's death.

None of the conditions listed on the death certificate were service-connected at the time of the Veteran's death.  Rather, service connection was in effect for gastritis and enterocolitis with diarrhea and bloody stools and irritable bowel syndrome, acne, and anemia as a result of the gastritis and enterocolitis, each of which was rated as 10 percent disabling.  

The Appellant has argued that the Veteran's gastritis, enterocolitis, and irritable bowel syndrome contributed to cause his death based on the fact that he exhibited symptoms of these conditions during his treatment for AML.  Indeed, in October 2009, the Veteran was admitted to the hospital for gastrointestinal bleeding and febrile neutropenia.  The hospital records submitted by the Appellant with respect to the Veteran's chemotherapy and blood transfusions for his AML and related complications do show reports of diarrhea and constipation at different times.  There is also evidence that he underwent a colonoscopy in November 2009 which yielded diagnoses of colonic polyps and internal hemorrhoids, neither of which has been shown to be related to his service-connected disabilities.  

In November 2010, VA obtained a medical opinion with regard to whether the Veteran's service-connected disabilities caused or contributed to the cause of his death.  After reviewing the record, the physician stated that the Veteran's service-connected disabilities may have contributed to his suffering during his treatment for AML, but did not materially contribute to his death.  Specifically, the opinion provider noted that irritable bowel syndrome, gastritis, and enterocolitis would not contribute to the development of leukemia or cause disseminated intravascular coagulation.  However, the Veteran's leukemia and the chemotherapy he received for it could well have aggravated the gastrointestinal disabilities because of the stress and because chemotherapeutic agents have known side effects including nausea, vomiting, abdominal pian, diarrhea, and gastrointestinal hemorrhage.  The expert further observed that the findings of "gastritis" or "enterocolitis" and gastrointestinal bleeding can be part of the complications of leukemia because the platelet depletion caused by leukemia can cause bleeding lesions in the gastrointestinal tract, for which the labels "gastritis" or "enterocolitis" might be used.  

Further, the Board notes that the Veteran's service-connected disabilities did not involve active processes affecting vital organs, and there is no indication that there were resulting debilitating effects or general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of the other diseases or injury that primarily caused his death.  See 38 C.F.R. § 3.312(c)(3); Webster's Medical Desk Dictionary 760 (1986) (defining "vital" as "concerned with or necessary to the maintenance of life").  Further, even should the Veteran's gastrointestinal system be deemed a vital organ, similar to his heart, lungs, kidney, or liver, the record shows that at the time of the Veteran's death the service-connected disabilities were mild in nature, each being rated as 10 percent disabling, and thus not producing significant debilitating effects or general impairment of health.  See, generally, 38 C.F.R. § 4.114 and associated Diagnostic Codes, which reference "impairment of health" in the rating criteria for disability ratings higher than 10 percent.  As such, the Veteran's service-connected disabilities are not contributory causes of death under 38 C.F.R. § 3.312(c)(3).  Id. 

For the reasons set forth above, the Board concludes that the Veteran's service-connected disabilities did not cause or materially contribute to cause his death from AML, nor did they result in such debilitating effects or general impairment of health as to render him unable to resist the AML and attendant complications which resulted in his death.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5108(b).

Non-Service Connected Death Pension

Basic entitlement to nonservice-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death; and (2) the claimant meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4). 

In this case, the Veteran did not have qualifying service, as none of his three years of service occurred during a period of war.  None of his service-connected disabilities was the result of combat or incurred during a period of war.  As a result, the basic requirements for entitlement to non-service connected death pension are not met and the benefit must be denied as a matter of law.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to non-service connected death pension benefits is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


